        Case 2:21-cv-00074-CKD Document 3 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVON CARL JORDAN-McFEELY,                        No. 2:21-cv-0074 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    FEDERAL BUREAU OF PRISONS,
15                       Respondent.
16

17          Petitioner, a federal prisoner, has filed a habeas corpus petition pursuant to 28 U.S.C.

18   § 2241 challenging the conditions of his confinement. However, the petition is not signed and it

19   was not accompanied by the requisite $5.00 filing fee or an application to proceed in forma

20   pauperis. The court cannot consider unsigned filings and the petition shall be stricken from the

21   docket for this reason. Fed. R. Civ. P. 11; E.D. Cal. R. 131. Additionally, plaintiff must either

22   pay the required filing fee or file an application requesting leave to proceed in forma pauperis.

23   See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff will be provided the opportunity to file an amended

24   habeas petition, and to submit an application requesting leave to proceed in forma pauperis or to

25   submit the appropriate filing fee. The court will not issue any orders granting or denying relief

26   until an action has been properly commenced as explained in this order.

27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. Petitioner’s habeas corpus petition (ECF No. 1) is stricken from the docket in
                                                       1
        Case 2:21-cv-00074-CKD Document 3 Filed 01/22/21 Page 2 of 2


 1   accordance with Local Rule 131.

 2           2. Petitioner is granted thirty days from the date of service of this order to file an

 3   amended habeas corpus petition that complies with the Local Rules of Practice. The amended

 4   petition must bear the docket number assigned this case.

 5           3. Petitioner shall also submit, within thirty days from the date of this order, the

 6   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the filing

 7   fee in the amount of $5.00.

 8           4. Petitioner’s failure to comply with this order will result in a recommendation that this

 9   matter be dismissed; and

10           5. The Clerk of the Court is directed to send plaintiff the court’s application to proceed in

11   forma pauperis by a prisoner.

12   Dated: January 22, 2021
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20   12.jord0074.nocomplaint.docx

21

22

23

24

25

26
27

28
                                                         2
